Case 20-10343-LSS   Doc 3343   Filed 05/07/21   Page 1 of 3
4/26/2021



                   M           Gmail
                                       Case 20-10343-LSS


                                                      0,.
                                                              -
                                                            Doc 3343


                                                            Search mail
                                                                                        '
                                                                           Filed 05/07/21   Page 2 of 3




                              ,se
                                                                                                eo1ators, ano Hamara attempte<
                                                                                              agreement. we moved aggressive!
                   lnbox                                                                      p;a,i ihat doe;. ftf)' liUle to compe

                   Starred
                                                                                              The BSA keeps saying that they w,
                   Snoozed                                                                    care, but their actions speak other
                                                                                              have always done; simply pay lip s
                   ;:t,.,,5
                                                                                              �Jal e�-ce.
                   Sent
                                                                                              Video l'liscussian with Abuse Adv
                   Drafts


      Meet
                   New meeting

                   Join a meeting


      Hangouts




                              .;'Jl;jl!!i\




            r...

                                                                                                                     �




https:/lmail.google.com/mail/u/0/#inbox/FMfcgxwltkQskVhMzMlgWNMgbqpqhQCT                                                         1/1
Case 20-10343-LSS   Doc 3343   Filed 05/07/21   Page 3 of 3
